Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to an abstract idea. To this matter the examiner respectfully disagrees. The claims are directed to the abstract idea of mathematical relationships. The claim limitations are no more than steps to generate a more accurate mathematical model. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. 
These steps describe the concept of correcting a mathematical model, which corresponds to concepts identified as abstract ideas by the courts, such as calculating parameter indicating an abnormal condition in re Grams. All of these concepts relate to mathematical relationships. As such, the description in the claims of correcting a mathematical model is an abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Applicant argues that the claims improve the technology or technical field of correcting an age correcting model. Claiming a specific environment is not significantly more, if it is just using that environment as a tool or in its conventional, understood function to perform the abstract idea, such as  correcting a mathematical model.
Applicant argues that the claims show an improvement in the functioning of the computer itself. Whether a single limitation or a set of rules or limitations focusing on the claims is not an improvement in the computer as tools but as the abstract idea that uses computers as tools.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-25 are directed to the abstract idea of mathematical relationships.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea.
The claims recite, in part “means for managing memory to: store audience member records in a first block of the memory, the audience member records including attribute-value pairs representative of database subscriber activity data of corresponding audience members subscribed to a database proprietor; split the audience member records from an initial node into child nodes based on comparisons of first ones of the attribute-value pairs of the audience member records to a first value threshold; and load, into cache memory of a processor, a portion of the audience member records corresponding to a first one of the child nodes stored in a second block of the memory; and means for performing logical operations to compare first and second registers of the processor, the first register including a quantity of ones of the audience member records that are in the first child node, and the second register including a minimum leaf size; the means for managing the memory to: in response to the quantity of the ones of the audience member records in the first child node not satisfying the minimum leaf size, store a terminal node value in the second block of the memory to indicate the first child node as a terminal node associated with one age category; and in response to the quantity of the ones of the audience member records in the first child node satisfying the minimum leaf size, store an intermediate node value in the second block of the memory to indicate the first child node as an intermediate - 33 -Docket No. 20004/129377US05 node, and split the first child node into second child nodes to be stored at corresponding third blocks of the memory, the ones of the audience member records in the first child node to be: (1) assigned to corresponding ones of the second child nodes based on comparisons of second ones of the attribute-value pairs of the audience member records to a second value threshold, and (2) processed further to create terminal nodes; and the means for performing the logical operations to generate an age-correction model based on the terminal nodes to facilitate correcting a database subscriber age characteristic associated with a media impression that is logged by a server of the database proprietor based on a network communication transmitted by a client device to report to the server of the database proprietor that media was accessed via the client device”; “storing, by executing an instruction with a processor, audience member records in a first block of memory, the audience member records including attribute-value pairs representative of database subscriber activity data of corresponding audience members subscribed to a database proprietor; splitting, by executing an instruction with the processor, the audience member records from an initial node into child nodes based on comparisons of first ones of the attribute-value pairs of the audience member records to a first value threshold; - 35 -Docket No. 20004/129377US05 loading, into cache memory of the processor, a portion of the audience member records corresponding to a first one of the child nodes stored in a second block of the memory; comparing, by executing an instruction with the processor, first and second registers of the processor, the first register including a quantity of ones of the audience member records that are in the first child node, and the second register including a minimum leaf size; in response to the quantity of the ones of the audience member records in the first child node not satisfying the minimum leaf size, storing, by executing an instruction with the processor, a terminal node value in the second block of the memory to indicate the first child node as a terminal node associated with one age category; in response to the quantity of the ones of the audience member records in the first child node satisfying the minimum leaf size, storing, by executing an instruction with the processor, an intermediate node value in the second block of the memory to indicate the first child node as an intermediate node, and split the first child node into second child nodes to be stored at corresponding third blocks of the memory, the ones of the audience member records in the first child node to be: (1) assigned to corresponding ones of the second child nodes based on comparisons of second ones of the attribute-value pairs of the audience member records to a second value threshold, and (2) processed further to create terminal nodes; and generating, by executing an instruction with the processor, an age-correction model based on the terminal nodes to facilitate correcting a database subscriber age characteristic associated with a media impression that is logged by a server of the database proprietor based on a network communication transmitted by a client device to report to the server of the database proprietor that media was accessed via the client device”; “generating, by executing an instruction with a processor, audience member records by associating ages of audience members from first memory of a first database proprietor at a first Internet domain to corresponding activity data obtained from second memory of a second database proprietor at a second Internet domain; assigning, by executing an instruction with the processor, a weight to corresponding audience member records, the weight being based on a quantity of audience members in a same age group as the corresponding audience member records; generating, by executing an instruction with the processor, an age-correction model by, at an initial node, splitting the corresponding audience member records into child nodes based on an initial attribute-value pair; at a first child node of the child nodes: calculating, by executing an instruction with the processor, an effective quantity of audience member records of the first child node based on the weight assigned to the first child node; when the effective quantity of audience member records satisfies a minimum leaf size, splitting, by executing an instruction with the processor, the first child node into additional ones of the child nodes based on a corresponding child node attribute- value pair; and when the effective quantity of audience member records of the first child node does not satisfy the minimum leaf size, designating, by executing an instruction with the processor, the first child node as a terminal node; generating, by executing an instruction with the processor, probability density functions to infer probabilities reflecting underrepresented ages in the probability density- 38 -Docket No. 20004/129377US05 functions, the probability density functions based on ones of the audience member records assigned to the terminal node, the terminal node including underrepresented age samples; and correcting, by executing an instruction with the processor and based on the age- correction model, an age characteristic associated with a media impression, the media impression indicative of a person exposed to media presented by a media presentation device, the correcting to generate more accurate audience measurement information by including ages that are underrepresented in the probability density functions without consuming additional memory and processor resources to monitor additional audience members in the underrepresented ages”; and “means for managing memory to: split audience member records in the memory from an initial node into child nodes based on comparisons of attribute-value pairs of the audience member records to a first value threshold, the attribute-value pairs of the audience member records representative of database subscriber activity data of subscribers of a database proprietor; and designate a first child node of the child nodes as a terminal node when a quantity of the audience member records of the first child node of the child nodes does not satisfy a minimum leaf size; and means for performing logical operations to:- 40 - Docket No. 20004/129377US05 generate a computer-generated age-correction model based on the terminal node; and correct, based on the computer-generated age-correction model, the computer- assigned age characteristic associated with the media impression, the media impression indicative of a person exposed to media presented by a media presentation device.  


These steps describe the concept of correcting a mathematical model, which corresponds to concepts identified as abstract ideas by the courts, such as calculating parameter indicating an abnormal condition in re Grams. All of these concepts relate to mathematical relationships. As such, the description in the claims of correcting a mathematical model is an abstract idea.
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claims 1-25 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,200,757. 
Claims 1-25 of the instant application is anticipated by patent claims 1-12 in that claims 1-12 of the patent contains all the limitations of claims 1-25 of the instant application. Claims 1-25 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,602,223. 
Claims 1-25 of the instant application is anticipated by patent claims 1-16 in that claims 1-16 of the patent contains all the limitations of claims 1-25 of the instant application. Claims 1-25 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,089,369. 
Claims 1-25 of the instant application is anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-25 of the instant application. Claims 1-25 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421